DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The Claim Objection of Claim 19 directed to the period at the end of line 6 is rendered moot by the 09/10/2021 amendments.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
Regarding the Claim Objections the Applicant provides citations from the specification and argues
“The Office Action asserts that the "artificial neural network" (e.g., as recited in claims 1 and 19) is software. Applicant respectfully disagrees” and “Thus, at least in some embodiments disclosed in the present application, the computation of an artificial neural network is not necessarily "software" that relies upon its execution in the processor(s) 133”.
The arguments are not persuasive. An “artificial neural network” is defined by software, and is separate from a physical device that stores the “artificial neural network” or computes the “artificial neural network”, therefore, the Examiner artificial neural network” is a physical device that can be a physical component of a vehicle in the same manner that an engine may be.
Furthermore, the “computation of an artificial neural network” was not at issue in the Claim Objections, which can be seen by simply reading the Claim Objections of the previous Office Action. Even when considering the fact that an “artificial neural network” may be stored in some physical device and may be computed or generated by some physical computer, the claims list the “artificial neural network” as a component of a vehicle without reciting any device that stores the “artificial neural network”, therefore, the Applicant’s arguments do not address the Claim Objections as written.
The Claim Objections are maintained in the present Office Action.

Regarding the rejections under 35 U.S.C. 112(a), the Applicant argues
“From the detailed description of the present application, a person skilled in the relevant art would understand that the inventors had possession of the claimed invention”.
The Arguments are not persuasive. The entirety of the disclosure, including the sections cited by the Applicant in these arguments, were fully considered by the Examiner and deemed insufficient to show possession of the claimed invention.  The disclosure provides general details of the “artificial neural network” in various paragraphs, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. The Applicant’s arguments that 
Therefore, the arguments are not persuasive.

Regarding the rejections under 35 U.S.C. 112(b), the Applicant argues
“The Office Action asserted that "It is unclear what vehicle components the Applicant considers to be the "powertrain"". Applicant respectfully requests the consideration of the ORDINARY AND CUSTOMARY meaning of "powertrain" as known in the relevant field”
and cites the MPEP and a Wikipedia article.
The arguments are not persuasive. Even when considering the Wikipedia article cited by the Applicant that recites that a powertrain is “considered to include both the engine and/or motors”, the present application is not a Wikipedia article, and therefore, this article provides no clarification to the claim, as neither the claim not the disclosure clearly recites what the Applicant considers to be components a powertrain. Also, P[0042] of the Applicant’s specification recites
“Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
powertrain”.
Furthermore, if one assumes that the “ordinary and customary meaning” (referring to the MPEP sections presented by the Applicant in capitalized, bolded and underlined words) of a powertrain are understood to “include both the engine and/or motors” (referring to the Wikipedia article cited by the Applicant), the Applicant’s specification does not recite this, and in fact, P[0042] as cited above appears to contradict the Wikipedia article if one understands that all of “an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.” (see P[0042] of the Applicant’s specification as cited above) to be powertrain components.
Therefore, the claims remain unclear, and the Applicant’s arguments that rely on the Wikipedia article are not persuasive as they provide no evidence that clarifies the claimed invention.

Regarding the rejections under 35 U.S.C. 102, the Applicant argues
“The assertion that "artificial neural network is software" in the Office Action appears to be an admission that Breed (2008/0147265) merely discloses a software of "artificial neural network" that is to be executed on a microprocessor. As discussed above, since the "artificial neural network" recited in claim 1 is not merely "software", Breed cannot anticipate claims 1 and 19 and their dependent claims. Thus, the withdrawal of the rejections is respectfully requested at least for such a deficiency of Breed (2008/0147265)”.
artificial neural network” is somehow a structure that is not taught by Breed, however, the Applicant does not point to where such structure is described in the claims.
It appears that the Applicant is arguing that because the claims are improper and have necessitated the Claim Objections, this means that Breed does not teach a structure corresponding to the “artificial neural network”, because it is the Applicant’s opinion that the Claim Objections are wrong in stating that an “artificial neural network” is software. This argument is bizarre and perplexing to the Examiner. As can be seen in Breed, and as admitted by the Applicant as can be seen in the above quoted arguments, the functions of Breed including the use of a neural network are executed by a physical processor, therefore, Breed teaches both software corresponding to the claimed “artificial neural network” and also any physical structure or hardware that may store or execute the “artificial neural network”, regardless of the fact that the Applicant fails to claim any physical structure or device corresponding to the “artificial neural network”. Therefore, it is unclear exactly what the Applicant is implying is missing from Breed. Regardless, the arguments are not persuasive.
If the Applicant is implying that the processor of Breed is different from some supposed physical structure of the claimed “artificial neural network”, the Examiner invites the Applicant to, in a possible future response, provide a specific citation in the disclosure corresponding to whatever structure the Applicant considers to be the claimed “artificial neural network” and that excludes any structure of Breed such as the processor Breed, and/or to provide information such as an image or specification sheet describing this structure.
Additionally, the Applicant’s argument is based on the premise that the Claim Objections are improper, however, the Office has found the Claim Objections to be proper, as explained earlier in this response. Therefore, the arguments are not persuasive.
The Examiner notes for the record that the Applicant’s implication that an “artificial neural network” is some type of physical device not taught by Breed is given without any rational basis, as the Applicant provides no explanation whatsoever to support the Applicant’s confusing and baseless argument that an “artificial neural network” is a physical device that is somehow not realized as software that is stored on or executed by hardware such as a processor.

	The Applicant further argues
“Thus, it can be seen that a "suggestion for a maintenance service" as in the present application occurs before a "fault condition" of Breed occurs. The detection of a "fault condition" of Breed leave an owner of the vehicle not many choices, especially when the "fault condition" is in powertrain. When a fault condition is detected in powertrain, it would practically render the vehicle unsafe for continued operations until a repair is performed. Thus, displaying a "fault condition" in "powertrain" would be a demand for repair (at an inconvenient time). Therefore, the diagnostic module of Breed is seen incapable of detecting less "faulty" pattern that occurs at a time suitable for suggesting a maintenance that may be performed a convenient time. The diagnostic module of Breed is not capable of "suggesting" a maintenance. Instead, it is designed to call for a repair. Thus, Breed cannot anticipate claims 1, 19 and their dependent claims”.
	The arguments are not persuasive. These arguments are also moot as they are not presented in terms of specific claim limitations, but are instead directed to supposed advantages of the Applicant’s invention, without the Applicant specifically and clearly providing a rebuttal to specific limitations that are rejected in view of Breed.
Regarding the argument “it can be seen that a "suggestion for a maintenance service" as in the present application occurs before a "fault condition" of Breed occurs” and “the diagnostic module of Breed is seen incapable of detecting less "faulty" pattern that occurs at a time suitable for suggesting a maintenance that may be performed a convenient time”, there are no claim limitations directed to timing that exclude the operations of Breed as cited in the rejection as written, therefore, the arguments are not persuasive and are not directed to the claims or the rejection as written. In other words, the Applicant is arguing a supposed advantage of the claimed invention without identifying a specific claim limitation that describes any time limitations that are not taught by Breed.
Additionally, regarding the argument “The diagnostic module of Breed is not capable of "suggesting" a maintenance” and the remaining of the above indicated arguments, Breed is actually capable of “capable of "suggesting" a maintenance”, as this encompasses simply any data whatsoever that may be interpreted as a suggestion maintenance service”, such as the indication of Breed which then leads a vehicle occupant to correct a fault condition, of the message provided to the remote site which then “suggests” to the remote site such as a repair facility that a “maintenance service” should be scheduled. The Examiner also notes that the disclosure is completely silent as to the contents of the “suggestion”. The Applicant’ fails to provide a rebuttal to this aspect of the rejection, therefore, the arguments do not provide a rebuttal to every aspect of the rejection. Therefore, the arguments are not persuasive.
Furthermore, regarding the argument “the diagnostic module of Breed is seen incapable of detecting less "faulty" pattern that occurs at a time suitable for suggesting a maintenance that may be performed a convenient time”, there are no claim limitations that exclude the teachings of Breed or that clearly define how a “less "faulty" pattern” is detected using some specific type of claimed data that excludes the teachings of Breed, therefore, the arguments are moot as they are not directed to the claims as written.
Therefore, the arguments are not persuasive.

Additionally, regarding the Applicant’s implication that the claimed invention will somehow provide information of maintenance at a more advantageous time than Breed, the Examiner disagrees with this implication. Not only do the claims not recite any specific measurements of specific data that exclude the teachings of Breed, but the Applicant’s invention has no absolute control over what occurs in the future after “operating parameters” are analyzed, meaning that after performing the steps of Claim 1 of the claimed invention, the invention cannot absolutely determine that the “operating less "faulty" pattern”, as the invention has not control over what faults may or may not occur immediately after the analysis.
Also, it is also entirely subjective as to what is a “less” faulty pattern, and Breed recites “recognize or determine whether the component or subsystem has a fault condition, e.g., actual or potential failure of a component or subsystem” (see P[0161]), therefore, a person having ordinary skill in the art would clearly identify Breed as being capable of detecting “less” faulty patterns or patterns indicative of a failure that has not yet occurred, and there is nothing in the claims or the disclosure of the present application that shows the claimed invention detects some “less "faulty" pattern” using some process that the system of Breed is not capable of performing.

All other arguments are not persuasive for the reasons given above and/or the reasons given in the rejection.
All claims are rejected. With the exception of the Claim Objection of Claim 19 directed to the period at the end of line 6 which is rendered moot by the 09/10/2021 amendments, all Claim Objections and rejections are maintained from the previous Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “A vehicle, comprising: a powertrain; sensors configured on the powertrain to measure operating parameters of the powertrain; an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result; and at least one processor configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain”, where the “artificial neural network” is listed as being a component of a vehicle, however, the “artificial neural network” is software and is not a physical component of the vehicle as implied by the claim. Furthermore, the claim separates the “artificial neural network” from the “at least one processor”, making it appear that the “artificial neural network” is a physical component separate from the processor, and does not recite that the “artificial neural network” is stored on any processor. Therefore, the “artificial neural network” is implied to be a physical component of the vehicle, which is improper, as the “artificial neural network” is in fact software that must be stored on some device. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the claim recites “A powertrain for a vehicle, the powertrain comprising: a powertrain component; sensors configured on the powertrain component to measure operating parameters of the powertrain; and an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result. wherein a processor coupled to the artificial neural network is configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain”, where the “artificial neural network” is listed as being a component of a vehicle, however, the “artificial neural network” is software and is artificial neural network” from the “processor”, and in fact recites that the processor is “coupled” to the “artificial neural network”, making it appear that the “artificial neural network” is a physical component separate from the processor but that is physically coupled to the processor, and does not recite that the “artificial neural network” is stored on any processor. Therefore, the “artificial neural network” is implied to be a physical component of the vehicle, which is improper, as the “artificial neural network” is in fact software that must be stored on some device. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As per Claim 1, the subject matter is the claimed use of the “artificial neural network” as in the claimed “an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result; and at least one processor configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain”.
There is no disclosure of any algorithm that describes exactly how the “artificial neural network” is used with “operating parameters” of a powertrain in order to perform the claimed steps. Furthermore, there is no disclosure of any algorithm that describes exactly how to “generate a suggestion for a maintenance service” based on “the result from the artificial neural network”.
The disclosure provides general details of the “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input such as, for example, a sensor output of a “deformation caused by a force or torque transmitted through the powertrain” as in Claim 2 would be used by the artificial neural network to generate a specific result. The claimed “artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how the “result from the artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a vehicle comprising an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result, and at least one processor configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain.

wherein the sensors are configured to measure a deformation caused by a force or torque transmitted through the powertrain”.
There is no disclosure of what type of sensor would correspond to a sensor “configured to measure a deformation caused by a force or torque transmitted through the powertrain”.
The disclosure repeats the claim language, and P[0059] of the Applicant’s specification recites “a deformation sensor configured to measure loads on a component of the vehicle”, however, there is no disclosure of what type of sensor would correspond to a “deformation sensor”, or of how it would be configured to measure any deformation or “loads” if a specific vehicle component. There is also no disclosure of how any deformation would be caused by “a force or torque transmitted through the powertrain”.
As such, there is no indication in the specification that the inventors had possession of a vehicle wherein the sensors are configured to measure a deformation caused by a force or torque transmitted through the powertrain.

As per Claim 12, the subject matter is the claimed use of the “artificial neural network” as in the claimed “providing the operating parameters of the powertrain as a function of time to an artificial neural network; analyzing, via the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result; and generating a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters”.
There is no disclosure of any algorithm that describes exactly how the “artificial neural network” is used with “operating parameters” of a powertrain in order to perform the claimed steps. Furthermore, there is no disclosure of any algorithm that describes exactly how to generate a “suggestion for a maintenance service” based on “the result from the artificial neural network”.
The disclosure provides general details of the “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input such as, for example, a “deformation sensor” output of the “deformation sensor” of P[0059] of the Applicant’s specification (which recites “a deformation sensor configured to measure loads on a component of the vehicle”) would artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how the “result from the artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a method comprising providing the operating parameters of the powertrain as a function of time to an artificial neural network, analyzing, via the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result, and generating a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters.

As per Claim 19, the subject matter is the claimed use of the “artificial neural network” as in the claimed “an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result. wherein a processor coupled to the artificial neural network is configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain”.
There is no disclosure of any algorithm that describes exactly how the “artificial neural network” is used with “operating parameters” of a powertrain in order to perform the claimed steps. Furthermore, there is no disclosure of any algorithm that describes exactly how to “generate a suggestion for a maintenance service” based on “the result from the artificial neural network”.
The disclosure provides general details of the “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input such as, for example, a “deformation sensor” output of the “deformation sensor” of P[0059] of the Applicant’s specification (which recites “a deformation sensor configured to measure loads on a component of the vehicle”) would artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how the “result from the artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a powertrain comprising an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result, wherein a processor coupled to the artificial neural network is configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain.

As per Claim 20, the subject matter is the claimed “wherein the sensors are configured to measure…a deformation caused by a force or torque transmitted through the powertrain”.
There is no disclosure of what type of sensor would correspond to a sensor configured to measure “a deformation caused by a force or torque transmitted through the powertrain”.
a deformation sensor configured to measure loads on a component of the vehicle”, however, there is no disclosure of what type of sensor would correspond to a “deformation sensor”, or of how it would be configured to measure any deformation or “loads” if a specific vehicle component. There is also no disclosure of how any deformation would be caused by “a force or torque transmitted through the powertrain”.
As such, there is no indication in the specification that the inventors had possession of a powertrain wherein the sensors are configured to measure a deformation caused by a force or torque transmitted through the powertrain.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “a powertrain; sensors configured on the powertrain to measure operating parameters of the powertrain”.
powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
However, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether the Applicant considers an airbag a powertrain component. Also, an exhaust system may be related to a powertrain component such as an engine, but it is not known whether the Applicant considers an exhaust system a powertrain component.
Therefore, the scope of the claim is unclear.

sensors configured on a powertrain of a vehicle”.
It is unclear what vehicle components the Applicant considers to be the “powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
However, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether the Applicant considers an airbag a powertrain component. Also, an exhaust system may be related to a powertrain component such as an engine, but it is not known whether the Applicant considers an exhaust system a powertrain component.


As per Claim 19, the claim recites “A powertrain for a vehicle, the powertrain comprising: a powertrain component; sensors configured on the powertrain component to measure operating parameters of the powertrain”.
It is unclear what vehicle components the Applicant considers to be the “powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
However, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether the Applicant considers an airbag a powertrain component. 
Therefore, the scope of the claim is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (2008/0147265).

As per Claim 1, Breed teaches the claimed vehicle, comprising:
a powertrain (“…powertrain…”, see P[0287] and P[0105]);
sensors configured on the powertrain to measure operating parameters of the powertrain (“The term "sensor" as used herein generally refers to any measuring, detecting or sensing device mounted on a vehicle or any of its components including new sensors mounted in conjunction with the diagnostic module in accordance with the invention”, see P[0106], also see P[0105] and P[0287]);
an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result (“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428]); and
at least one processor configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain (“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site…the steps can include contacting on behalf of a repair facility the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497]), suggestion for a maintenance service” encompasses any data whatsoever that may be interpreted as a suggestion for a “maintenance service”, such as the indication of Breed which then leads a vehicle occupant to correct a fault condition, of the message provided to the remote site which then “suggests” to the remote site such as a repair facility that a “maintenance service” should be scheduled. The Examiner also notes that the disclosure is completely silent as to the contents of the “suggestion”.

As per Claim 2, Breed teaches the claimed vehicle of claim 1, wherein the sensors include a piezoelectric sensor (“…piezoelectric material…”, see P[0218] and “…a transducer deposited on a piezoelectric material such as quartz or lithium niobate which is arranged so as to be deformed by strain in the member which is to be monitored”, see P[0228]).

As per Claim 3, Breed teaches the claimed vehicle of claim 2, wherein the sensors are configured to measure a force or torque transmitted through the powertrain (“…measuring the torque in shafts…”, see P[0274]).

As per Claim 6, Breed teaches the claimed vehicle of claim 2, wherein the sensors further include a temperature sensor configured to measure a temperature of a component of the powertrain (“…coolant/fluid temperature sensors, and transmission temperature sensors”, see P[0287]).

vehicle of claim 1, wherein the result includes an identification of a powertrain problem determined from the operating parameters of the powertrain measured by the sensors, or a classification of whether the powertrain is normal (“The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site”, see P[0497]).

As per Claim 9, the claimed vehicle of claim 1, further comprising:
a data storage device configured to store model data of the artificial neural network and compute the result based on the model data stored in the data storage device and inputs to the artificial neural network received from the at least one processor are limitations implicit in Breed, from at least the citation “One embodiment of the vehicle diagnostic and prognostic unit described below performs the diagnosis and prognostics, i.e., processes input from the various sensors, on the vehicle using, for example, a processor embodying a pattern recognition technique such as a neural network. The processor thus receives data or signals from the sensors and generates an output indicative or representative of the operating conditions of the vehicle or its component. A signal could thus be generated indicative of an under-inflated tire, or an overheating engine, or other component-fault conditions”, see P[0102], where clearly the neural network is stored as a “model” or set of data in a memory, otherwise it would be impossible for a computer system to use the neural network.

As per Claim 10, Breed teaches the claimed vehicle of claim 9, wherein the inputs to the artificial neural network for generation of the result further include operation signals of the vehicle (“…processes input from the various sensors…”, see P[0102] and P[0106]-P[0107]).

As per Claim 11, Breed teaches the claimed vehicle of claim 10, wherein the data storage device is configured to store the operating parameters of the powertrain when the result indicates abnormal powertrain operations (“…the ability to transmit diagnostic and prognostic information from a vehicle to a remote site is that performance data from the components or subsystems being monitored can be collected. Since each sensor obtains a value of a measurable characteristic of the component or subsystem and these values are analyzed, e.g., by the diagnostic module 33, to determine that the component or subsystem has a fault condition, a diagnostic or prognostic message relating to the determination of the fault condition of the component or system is thus generated by the diagnostic module 33 and transmitted to the remote site via the communications unit 32”, see P[0500]), where clearly the performance data must first be stored before it is transmitted, otherwise, it cannot be transmitted.

As per Claim 12, Breed teaches the claimed method, comprising:
measuring, by sensors configured on a powertrain of a vehicle, operating parameters of the powertrain (“…powertrain…”, see P[0287] and P[0105] and “The term "sensor" as used herein generally refers to any measuring, detecting or sensing ;
providing the operating parameters of the powertrain as a function of time to an artificial neural network (“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428]);
analyzing, via the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result (“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site”, see P[0497]); and
generating a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters (“…the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497] and “One such responsive message might provide a time for a scheduled 

As per Claim 13, Breed teaches the claimed method of claim 12, further comprising:
training, in the vehicle, the artificial neural network to recognize normal patterns of operating parameters of the powertrain during a time period in which operations of the powertrain is pre-determined to be normal (“To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal operation. Thus, data from the sensors obtained during normal operation of each component, as well as during abnormal operation of each component, is provided to the neural network during the training stage”, see P[0165]).

As per Claim 19, Breed teaches the claimed powertrain for a vehicle, the powertrain comprising:
a powertrain component (“…powertrain…”, see P[0287]);
sensors configured on the powertrain component to measure operating parameters of the powertrain (“The term "sensor" as used herein generally refers to any measuring, detecting or sensing device mounted on a vehicle or any of its components including new sensors mounted in conjunction with the diagnostic module in accordance with the invention”, see P[0106], also see P[0105] and P[0287]); and
an artificial neural network configured to analyze the operating parameters of the powertrain as a function of time to generate a result (“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428])[[.]];
wherein a processor coupled to the artificial neural network is configured to generate a suggestion for a maintenance service of the powertrain based on the result from the artificial neural network analyzing the operating parameters of the powertrain (“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site…the steps can include contacting on behalf of a repair facility the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497]), where the Examiner notes that a “suggestion for a maintenance service” encompasses any data whatsoever that may be interpreted as a suggestion for a “maintenance service”, such as the indication of Breed which then leads a vehicle occupant to correct a fault condition, of the message provided to the remote site which then “suggests” to the remote site such as a repair suggestion”.

As per Claim 20, Breed teaches the claimed powertrain of claim 19, wherein the sensors are configured to measure a force transmitted through the powertrain, a torque transmitted through the powertrain, a deformation caused by a force or torque transmitted through the powertrain, an acceleration of a portion of the powertrain component, or a temperature of the powertrain component, or any combination thereof (“…measuring the torque in shafts…”, see P[0274]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of JaVaherian (7,389,682).

As per Claim 4, while Breed teaches the se of a piezoelectric sensor (“…a transducer deposited on a piezoelectric material such as quartz or lithium niobate which is arranged so as to be deformed by strain in the member which is to be monitored”, see P[0228]), Breed does not expressly recite that “a force or torque transmitted through the powertrain” as in the claimed vehicle of claim 2, wherein the sensors are configured to measure a deformation caused by a force or torque transmitted through the powertrain.
However, the claim is directed to simply the inclusion of a sensor that can “measure a deformation caused by a force or torque transmitted through the powertrain”, and such a sensor is conventional in the art, as seen in JaVaherian (7,389,682), who teaches a sensory system that includes a deformation sensor that senses deformations caused by torque generated by an engine (JaVaherian; see col.2, particularly lines 32-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffiths et al. with the teachings of JaVaherian, and wherein the sensors are configured to measure a deformation caused by a force or torque transmitted through the powertrain, as rendered obvious by JaVaherian, in order to provide “improved engine torque sensing technique” (JaVaherian; see col.2, lines 9-15).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Kusase (6,832,510).

vehicle of claim 2, wherein the sensors are configured to measure accelerations of components of the powertrain.
However, Kusase (6,832,510) teaches detecting an abnormality by detecting accelerations of an engine shaft and a generator-motor device (Kusase; see col.8, particularly lines 44-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffiths et al. with the teachings of Kusase, and wherein the sensors are configured to measure accelerations of components of the powertrain, as rendered obvious by Kusase, in order to provide “an abnormality detecting apparatus for a driving system” (Kusase; see col.1, lines 8-11).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Chapman-McQuiston et al. (2018/0144815).

As per Claim 8, Breed teaches the claimed vehicle of claim 7, wherein the artificial neural network includes a…neural network configured to be trained to recognize patterns of operating parameters of the powertrain during a time period in which the powertrain is considered to be in a normal condition (“To train a neural network, data is provided in the form of one or more time series, from the 
Breed does not expressly recite the bolded portion of the claimed
the artificial neural network includes a spiking neural network.
However, the claim is directed to simply the use of an spiking neural network, which is a known type of neural network, as seen in Chapman-McQuiston et al. (2018/0144815), who teaches the use of spiking neural networks and training neural networks (Chapman-McQuiston et al.; see P[0138] and P[0150]), where the system may use vehicle data related to vehicle maintenance (Chapman-McQuiston et al.; see P[0178]-P[0182]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Chapman-McQuiston et al., and wherein the artificial neural network includes a spiking neural network, as rendered obvious by Chapman-McQuiston et al., in order to “generate predictions for a target variable “that can be used to detect anomalies” (Chapman-McQuiston et al.; see P[0159]).



14 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Lavie et al. (2017/0169625).

As per Claim 14, Breed does not expressly recite the claimed method of claim 12, further comprising:
presenting the suggestion in an infotainment system of the vehicle.
However, Lavie et al. (2017/0169625) teaches displaying results of a prediction of required maintenance by an “infotainment system screen” (Lavie et al.; see P[0107], also see P[0106]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Lavie et al., and wherein the artificial neural network includes a spiking neural network, as rendered obvious by Lavie et al., in order to provide a driver with an indication of “required maintenance and the estimated cost of maintenance…when service or maintenance is needed” (Lavie et al.; “…the prediction of required maintenance and the estimated cost of maintenance is transmitted to the vehicle when service or maintenance is needed”, see P[0106]).



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of No et al. (2008/0177683).

method of claim 12, further comprising:
in response to a classification that operations of the powertrain are abnormal, transmitting the operating parameters to a maintenance service facility.
However, Breed does teach providing sensor data to a remote site (“Information from the vehicle sensors 417 relating to component failure could be transmitted to a dealer/repair facility 421 which could schedule maintenance to correct the problem”, see P[0514], also see P[0545]).
Furthermore, No et al. (2008/0177683) teaches that when an anomaly is detected by a mobile client of a vehicle, sensor data collected during the anomaly may be sent to a server (No et al.; see [0116], also see P[0027]-P[0029]), where the system may also determine failure of a vehicle component (No et al.; see P[0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of No et al., and in response to a classification that operations of the powertrain are abnormal, transmitting the operating parameters to a maintenance service facility, as rendered obvious by No et al., in order to determine when “a failure is likely to occur” (No et al.; see P[0102]).

As per Claim 16, Breed teaches the claimed method of claim 15, further comprising:
communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion (“…use the diagnostic or prognostic message to determine faults with components and notify other vehicle owners or operators about such faults, and/or a seller or repairer of the moving object which can use the diagnostic or prognostic message to contact the vehicle operator or owner to schedule repair or servicing of the moving object”, see P[0041] and “When the remote site is a repairer or service center of the moving object, it can contact an owner or operator of the moving object to schedule repair of the component or subsystem”, see P[0044]).



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Abe (2011/0172879).

As per Claim 17, Breed does not expressly recite the claimed method of claim 12, further comprising:
in response to a classification that operations of the powertrain are abnormal,
storing the data representing the operating parameters in non-volatile memory of a data storage device configured on the vehicle; and
providing a maintenance service facility with the data representing the operating parameters during the maintenance service.
Abe (2011/0172879) teaches storing data, such as sensor outputs, in a memory when an abnormality occurs in a vehicle (Abe; see P[0037]-P[0039]), where the memory may be a non-volatile memory (Abe; see P[0044]-P[0045]), and where the data may be displayed at a repair shop (Abe; see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Abe, and in response to a classification that operations of the powertrain are abnormal, transmitting the operating parameters to a maintenance service facility, as rendered obvious by Abe, in order to provide “a vehicle repair/replacement information management system capable of highly accurately associating the state of a vehicle that is detected when an abnormality of the vehicle occurs and the content of repair or parts replacement that need to be carried out with each other in correspondence” (Abe; see P[0007]).

As per Claim 18, Breed teaches the claimed method of claim 17, further comprising:
training the artificial neural network to predict, based on the data representing operating parameters, a powertrain problem diagnosed in the maintenance service (“To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal operation. Thus, data from the sensors obtained during normal operation of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662